Dividu v Biaggi (2018 NY Slip Op 02309)





Dividu v Biaggi


2018 NY Slip Op 02309


Decided on April 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2018

Friedman, J.P., Sweeny, Gesmer, Kern, Singh, JJ.


6186N 155532/16

[*1] Merav Dividu, Plaintiff-Respondent,
vMario Biaggi, Jr., Defendant-Appellant.


Mario Biaggi, Jr., New York, appellant pro se.
Law Offices of Michael E. Talassazan, Rego Park (Michael E. Talassazan of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about March 3, 2017, which denied defendant's motion to dismiss the complaint, stayed the action and ordered the parties to proceed to arbitration, unanimously reversed, on the law, and the motion to dismiss granted, without costs.
The documentary evidence and admissions of plaintiff establish that all of her claims against defendant are time-barred. Although the parties' agreement includes an arbitration clause, defendant did not move to compel arbitration, and plaintiff affirmatively contends that the arbitration clause is unenforceable. We note that plaintiff is not precluded from filing a complaint based on these allegations with the Attorney Grievance Committee.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 3, 2018
CLERK